Citation Nr: 0404197	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  99-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran timely appealed an April 1996 
decision denying a temporary total convalescent rating 
following hemorrhoid surgery in February 1996.

2.  Entitlement to a total disability rating based on 
individual unemployability from June 7, 1995 through August 
8, 1996.

3.  Entitlement to a rating higher than 10 percent, prior to 
May 1, 1999, for postoperative residuals of chondromalacia of 
the right patella.

4.  Entitlement to a rating higher than 40 percent, as of May 
1, 1999, for postoperative residuals of chondromalacia of the 
right patella.

5.  Entitlement to a increased (compensable) rating for 
postoperative hemorrhoids.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active military service from July 1986 to 
July 1990.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to a temporary 
total disability rating based on convalescence under the 
provisions of 38 C.F.R. § 4.30 (Paragraph 30) after 
hemorrhoid surgery in 1996.  Further, the RO denied a total 
disability rating based on industrial impairment from June 7, 
1995 through August 8, 1996, due to a service-connected right 
leg disability.  As well, the RO denied a rating greater than 
10 percent for a postoperative right knee disorder and a 
compensable rating for postoperative hemorrhoids.

The RO subsequently issued another decision in October 1999 
assigning a higher 40 percent schedular rating for the 
veteran's right knee disorder, but with an effective date of 
May 1, 1999.  He and his representative since have continued 
to appeal, requesting a rating higher than 10 percent prior 
to this date and a rating higher than 40 percent as of this 
date.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).



In June 2000, the RO assigned and then extended temporary 
total disability ratings based on convalescence, pursuant to 
38 C.F.R. § 4.30, following several surgical procedures 
performed on the veteran's right knee.  A 100 percent 
evaluation under Paragraph 30 was assigned for the period 
from October 13, 1998, through April 30, 1999.  Moreover, the 
extension of a 100 percent evaluation under Paragraph 30, for 
the period from May 1, 1999 through October 31, 1999 was 
anticipated, subject to approval by the appropriate official 
at VA's Central Office.  The RO assigned a 40 percent 
schedular rating for the veteran's right knee disorder 
effective November 1, 1999.

The Board remanded the claims to the RO in December 2001 for 
further development and consideration.  In an April 2003 
supplemental statement of the case (SSOC), the RO, in part, 
determined the veteran did not file a timely notice of 
disagreement (NOD) within one year of a May 1996 notification 
denying a temporary total disability rating for convalescence 
following hemorrhoid surgery in February 1996.

The Board will decide whether the veteran timely appealed 
that 1996 decision.  Unfortunately, his remaining claims must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part concerning these claims.


FINDINGS OF FACT

1.  The veteran underwent hemorrhoid surgery in February 
1996.

2.  In April 1996, the RO determined the veteran was not 
entitled to a temporary total convalescent rating under the 
provisions of 38 C.F.R. § 4.30 as a result of that surgery.



3.  In May 1996, the RO sent the veteran a letter notifying 
him of that decision and apprising him of his procedural and 
appellate rights.

4.  The veteran did not file a NOD within one year of that 
May 1996 notification denying his claim for a temporary total 
convalescent rating.


CONCLUSION OF LAW

The veteran did not timely appeal the RO's April 1996 
decision denying his claim for a temporary total convalescent 
rating under the provisions of 38 C.F.R. § 4.30.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that no further development is required 
pertaining to the issue of whether the veteran timely 
appealed the RO's April 1996 decision denying a temporary 
total convalescent rating.  The outcome of this claim is a 
factual determination based on the date of receipt of his 
NOD.  See 38 C.F.R. § 20.302.  The Board remanded this claim 
to the RO in December 2001 for an initial determination 
concerning this dispositive issue, and the RO sent him an 
SSOC pertaining to this issue in April 2003.  So the RO 
adjudicated this claim in the first instance, not the Board, 
and he was given time to submit additional evidence and/or 
argument in response to the SSOC.

There is no indication additional records relevant to this 
claim need to be obtained.  And the April 2003 SSOC informed 
the veteran of the requirements for showing that he timely 
appealed the decision in question.  That SSOC also indicated 
what evidence was considered.  Therefore, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating this claim, 38 U.S.C. § 5103A (West 
2002), or that other notification and development is required 
by the Veterans Claims Assistance Act (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing VA regulations were published 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran underwent hemorrhoid surgery on February 17, 1996 
and on March 5, 1996, he filed a claim for a higher rating 
for his postoperative hemorrhoid disorder.  He attached a 
copy of the operative report with his claim.  The RO 
determined that he also wanted a temporary total disability 
rating for convalescing after the surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30.  The RO denied his claims on 
April 1, 1996 and sent him a letter on May 7, 1996 notifying 
him of that decision and apprising him of his procedural and 
appellate rights.

The veteran submitted an NOD on May 17, 1996, with certain 
determinations reached in the April 1996 rating decision.  
The RO then sent him a statement of the case (SOC) on 
September 26, 1996.  The issues listed on the title page of 
that SOC identified the determinations with which the RO 
found he had expressed disagreement.  The title page of the 
SOC did not list entitlement to Paragraph 30 benefits 
(stemming from the hemorrhoid surgery in February 1996) as an 
issue being appealed.  Rather, this issue was only mentioned 
incidentally in the reasons and bases provided for denying 
one of the other issues identified as a subject of the NOD-
specifically, the issue of an increased schedular evaluation 
for the postoperative hemorrhoid disorder.

A May 1998 rating decision addressed an issue the RO 
identified as:  whether new and material evidence had been 
submitted to reopen a claim of entitlement to Paragraph 30 
benefits following hemorrhoid surgery in February 1996.  The 
issue was identified like that because the RO had determined 
the veteran had initiated, but failed to perfect, a timely 
appeal of this claim following the RO's earlier decision (in 
April 1996).  In this regard, the RO found that the veteran's 
correspondence received on May 17, 1996 served as an NOD 
to the April 1996 adverse determination on Paragraph 30 
benefits following his hemorrhoid surgery in February 1996.  
But the RO went on to conclude that he did not then complete 
his appeal on this particular issue by timely submitting a 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).

The Board, however, in the December 2001 remand, determined 
there was a patent discrepancy between the implicit 
determination reached by the RO in its September 1996 SOC 
(i.e., that the veteran had not filed an NOD with respect to 
the denial of Paragraph 30 benefits following his hemorrhoid 
surgery in February 1996) and the RO's explicit determination 
in its May 1998 rating decision (i.e., that he had filed a 
timely NOD with respect to this claim, but nonetheless had 
not perfected his appeal to the Board by filing a timely VA 
Form 9, etc.).  So the Board remanded this claim to the RO to 
adjudicate the issue of whether an NOD was timely filed to 
the April 1996 rating decision that denied a temporary total 
disability rating for convalescence following the hemorrhoid 
surgery in February 1996.

In the April 2003 SSOC, the RO essentially found that the May 
17, 1996, evidence submitted by the veteran constituted an 
NOD as to the issue of an increased rating for his service-
connected hemorrhoids, but that he did not disagree with the 
denial of a temporary total disability rating for 
convalescence following his hemorrhoid surgery in February 
1996.  The RO, therefore, concluded that a timely NOD was not 
filed within one year of the May 1996 notification of the 
denial of this claim.  And this is the issue again before the 
Board.



Appellate review is initiated by an NOD.  The NOD must be 
filed within one year of the date of the mailing of the 
result of the initial review or determination.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302(a).

The veteran was sent notification of the decision in question 
in May 1996.  And although he contends otherwise, he did not 
file an NOD concerning the specific claim at issue within one 
year after he was notified of the denial of this claim (i.e., 
prior to May 7, 1997).  Bear in mind the April 1996 RO rating 
decision denied three separate claims:  1) a temporary total 
disability rating for convalescence following the hemorrhoid 
surgery in February 1996; 2) an increased rating for the 
hemorrhoids, and 3) a temporary total disability rating for 
convalescence prior to and after right knee surgery in 
January 1995.  So the request for a paragraph 30 temporary 
total rating stemming from the recent hemorrhoid surgery was 
not the only claim decided; there were two others as well.

In his written statement received on May 17, 1996, the 
veteran stated that he disagreed with two issues-the denial 
of an increased rating for his hemorrhoids and the denial of 
a temporary total rating due to his right knee surgery.  He 
made no mention of the denial of a temporary total disability 
rating for convalescence following his hemorrhoid surgery in 
February 1996.  So this written statement cannot constitute 
an NOD as to this particular issue.  And there is no other 
statement contained in his claims file pertaining to this 
issue within one year of the May 1996 notice of denial.  
Therefore, the April 1996 rating action on this claim is 
final and binding on him based on the evidence then of 
record, and this issue is not currently in appellate status.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the time limits for filing 
appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105; 
and under the provisions of 38 U.S.C.A. § 7108, if there is a 
failure to meet these requirements, "[a]n application for 
review on appeal shall not be entertained."  In the absence 
of a timely notice of disagreement or substantive appeal, the 
proper action for the Board is to dismiss the claim.  Roy v. 
Brown, 5 Vet. App. 554 (1993).


ORDER

The veteran did not timely appeal the RO's April 1996 
decision denying his claim for a temporary total convalescent 
rating following his hemorrhoid surgery in February 1996, so 
his appeal concerning this claim is dismissed.


REMAND

The Board is obligated by law to ensure the RO complies with 
its directives, as well as those of the U.S. Court of Appeals 
for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The Board, in its December 2001 remand, requested that the 
examiners who conducted the knee and hemorrhoids evaluations 
specifically comment on the effect of the veteran's service-
connected disabilities on his ability to engage in 
substantially gainful employment on August 8, 1996.  These 
opinions were not provided or subsequently obtained, however.  
So additional examinations are needed to address this 
important issue.  38 U.S.C.A. § 5103A(d).  This issue is 
inextricably intertwined with the claims for increased 
ratings for the service-connected right knee chondromalacia 
and hemorrhoids, inasmuch as any additional disability found 
on these examinations could affect the outcome of these 
increased rating claims.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

Aside from this, the December 2001 Board remand also 
requested medical opinions concerning the impact of any pain, 
weakness or incoordination on right knee function, 
particularly in terms of pain or other manifestations 
occurring during flare-ups or with repeated use or the degree 
of any additional range of motion loss due to pain on use or 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The physician who 
conducted the August 2002 VA joints examination stated the 
veteran exhibited additional loss of function due to pain, 
however, the examiner could not quantify the extent of this 
additional loss of function.  But in light of the need to 
readjudicate this issue (discussed above), another attempt 
should be made to ascertain the extent of the additional loss 
of function.  

Accordingly, these claims again are REMANDED to the RO for 
the following development and consideration:

1.  Contact the veteran and ask if there 
are any additional treatment records (not 
already on file) that need to be obtained 
concerning right knee disability and/or 
hemorrhoids.  If so, ask that he identify 
these additional records so they may be 
obtained and obtain them.

2.  Also prior to making any further 
determination on the merits, ensure that 
all other notification and development 
required by the VCAA and implementing 
VA regulations is completed.  In 
particular, ensure that the new 
notification requirements and development 
procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159 
(c)(2) (2003), are fully complied with 
and satisfied.  This includes asking the 
veteran to submit all relevant evidence 
in his possession.



3.  Upon completion of the above 
development, schedule the veteran for a 
VA orthopedic examination to determine 
the extent of disability now present 
affecting his right knee.  The claims 
folder must be made available to the 
examiner for review before the 
examination, including a copy of this 
remand, and the examiner should note that 
the file has been reviewed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  All 
instructions/questions should be answered 
unless not feasible.  If not feasible, 
please explain why the determination 
cannot be made.  The examiner should:

Provide the ranges of motion, in degrees, 
of the veteran's right knee.  Also 
indicate what constitutes normal range of 
motion.

Note whether there is any subluxation or 
lateral instability of the right knee 
and, if so, whether the impairment would 
be considered slight, moderate, 
or severe.

Describe all scars of the knee associated 
with the service- connected knee 
disability and indicate whether they are 
tender and painful on objective 
demonstration or are poorly nourished 
with repeated ulceration.  If any 
scarring affects function of the knee, 
the limitation of function should be 
described as objectively as possible.

Comment on whether the veteran 
experiences frequent episodes of locking 
or effusion into his right knee joint.

As to the period prior to May 1, 1999 and 
the period from May 1, 1999, indicate as 
to each period:

a. Whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

b. Whether pain could significantly limit 
functional ability during flare-ups or 
when the veteran's right knee is used 
repeatedly over time. This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

4.  Also schedule the veteran for an 
examination of his hemorrhoids.  Review 
the claims file, including a copy of this 
remand.  Comment on:

Whether the veteran presently has 
hemorrhoids.

If so, are they mild or moderate?

Are they large or thrombotic?

Are they irreducible?

Is there excessive redundant tissue?

Is there evidence of frequent 
recurrences?

Is there persistent bleeding and 
secondary anemia?

Are there fissures?

Does the veteran have impairment of 
sphincter control? If so:

a. Does he have complete loss of 
sphincter control?

b. Does he have extensive leakage and 
fairly frequent involuntary bowel 
movements?

c. Does he have occasional involuntary 
bowel movements, necessitating wearing of 
a pad?

d. Does he have constant slight, or 
occasional moderate leakage?

e. Is any impairment of sphincter control 
slight or healed, without leakage?.

5.  Have the knee and hemorrhoid 
examiners also indicate whether the 
veteran's service-connected disabilities 
prevented him from engaging in 
substantially gainful employment from 
June 7, 1995 through August 8, 1996.

6.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  Such notice(s) should contain 
the address to which such notice(s) 
was/were sent and should advise of the 
date and time of the examination.

7.  To help avoid another remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible).  If not, including if 
the examiners do not provide sufficient 
information to respond to the questions 
posed, take corrective action.  38 C.F.R. 
§ 4.2

8.  Then readjudicate the claims.  If 
they continue to be denied, send the 
veteran and his representative an SSOC 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



